Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 01/28/2022. Claims 1-3, 5-12 and 14-20 are currently pending. Claims 4 and 13 are canceled per applicant’s request.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection 

Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:  As per claims 1, 10 and 19, the semicolon “;” in front of newly added limitation “wherein said three-dimensional flow map illustrates a flow rate of material flowing into the well from the formation;” should be replaced with comma “,” as for grammatical correction.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20090218097 A1), hereinafter ‘Cook’ in view of Collins (US 20170045634 A1), hereinafter ‘Collins’, Lin (WO201517893), hereinafter ‘Lin’ and Plateaux (US10853533B2), hereinafter ‘Plate’. 
As per claim 1, Cook discloses the claim as follows.

	an array of acoustic sensors configured to capture flow data from within a well; (sensors, The sensors are shown oriented such that their sensitive face is oriented towards the flow from the perforations  [0024, Fig. 1A], the sensors are flow sensitive sensors monitoring the flow from a perforation [claim 4])
	a wireline probe on which the … array of acoustic sensors are mounted; (the tool is first lowered into a wellbore … with sensors placed [0033], detector pad [0034], equivalent to a wireline probe)
	a processor; (control section 141 [Fig. 2])
Although Cook recites an array of acoustic sensors, Cook is silent regarding a three-dimensional array of acoustic sensors”. Cook is also silent regarding “a computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations”.

Collins disclose the use of three dimensional array of acoustic sensors (a standard three-dimensional vertical hydrophone array, a standard three-dimensional horizontal hydrophone array [0023, 0029, claim 5 and7]) and a computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations (storage device, CPU, computer [0053] computer-readable instructions [0054])
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cook in view of Collins to use of three dimensional array of acoustic sensors and a 

Cook further discloses “receiving acoustic data from the … array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a charge used to generate a perforation in a casing of the well” (detonate a shaped charge, shaped charge creates a hole [0003], ultrasonic, acoustic [0005], use a wireline tool with pads containing arrays of flow, sand and fluid type sensors, to map the inflow in a perforated completion [0007], In operation, the tool is first lowered into a wellbore and then pulled slowly back to the surface with … sensors placed close to or touching casing wall [0033]) and 
	“generating, based on the acoustic data, a map of the perforation generated by the charge” (map of acoustic-source energy level [0032, Fig. 4], detonate a shaped charge, shaped charge creates a hole [0003]), but is not explicit on “generating a three-dimensional flow map of the perforation” and is silent regarding “wherein said three-dimensional flow map illustrates a flow rate of material flowing into the well from the formation”.
Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation.” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data … based on acoustic data [pg. 14 line 16-17], fracture mapping, fracture orientation trends and extract fracture network characteristic [pg. 12 line 19-27], a tetrahedron can be constructed; the tetrahedron can represent the initial local region equivalent to an initial snapshot of a three-dimensional map of the perforation region, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], equivalent to a flow map, 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B], plot … microseismic event data collected from a multistage injection treatment [Fig. 9A-10B], The density 1040 identifies clusters of microseismic events [pg. 32 line 14-19, Fig. 10A], showing a 3D density model equivalent to application’s alleged 3 flow map shown in Fig. 3, 302-306).

Plate discloses three-dimensional flow map illustrating a flow rate of material flowing into the well from the formation (a fluid flow simulation using the determined fracture abundance parameter to estimate fluid flow through the fracture network [col 3 line 3-4], sensor, flow rates [col 7 line 30-38], The fluid flows from reservoir 104 through perforations in the casing … into production tool 106.4 in wellbore 136 [col 9 line 64-66, Fig. 2B], a fracture map [col 13 line 58-67], distribution of … fracture density, shadings or colors … mapped [col 15 3-8], fluid flow simulation, visualization, fracture growth, P32 value ‘sum of fracture area per unit volume’, mapping the shading [col 18 line 17-42, Fig. 14]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

Cook further discloses the comparison between the perforation flow shape and the reference shape and determines the performance level of perforation, which is equivalent to a score of charge, based on the comparison (Performance of perforation completions [0004], establishing whether the perforation is performing according to a preset condition or parameter [0012], detection and performance check on perforation are preferably performed using a visual or optical inspection or a perforation specific flow detection tool [0014], equivalent to generating a score of the charge, perforation, flow [0035-0039, Fig. 1B]).

Lin discloses comparing a predicted shape of the perforation to the three-dimensional fracture map to yield a comparison and also discloses generating a score of the charge (SRV, stands for simulated reservoir volumes, analysis, quantitative measure of the simulation effectiveness [pg. 36 line 19-21], equivalent to a score of the charge, include … an injection treatment [pg. 6 line 17-18], real-time SRV analysis can be combined with real-time hydraulic fracture mapping [pg. 7 line 24-25], equivalent to analyzing a predicted shape of the perforation, perform … fracture mapping … identify fracture orientation trends and extract fracture network characteristics [pg. 12 line 19 – 27]).



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin and Plate to compare a predicted shape of the perforation generated by the charge to the three-dimensional flow map based on the charge to yield a comparison and generating a score of the charge used to generate the perforation based on the comparison for an accurate analysis of the perforation.

	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Lin and Plate.
As per claim 10, Cook discloses the claim as follows.
	A method comprising: (method [claim 6, 7])


Cook further discloses “generating, via processor and based on the acoustic data, a map of the perforation generated by the charge” (map of acoustic-source energy level [0032, Fig. 4], control section 141 [Fig. 2], detonate a shaped charge, shaped charge creates a hole [0003]), but is not explicit on “generating a three-dimensional flow map of the perforation” and is silent regarding “wherein said three-dimensional flow map illustrates a flow rate of material flowing into the well from the formation”.

Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data … based on acoustic data [pg. 14 line 16-17], fracture mapping, fracture orientation trends and extract fracture network characteristic [pg. 12 line 19-27], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to an initial snapshot of a three-dimensional map of the perforation region, visualize the equivalent to a flow map, 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B], plot … microseismic event data collected from a multistage injection treatment [Fig. 9A-10B], The density 1040 identifies clusters of microseismic events [pg. 32 line 14-19, Fig. 10A], showing a 3D density model equivalent to application’s alleged 3 flow map shown in Fig. 3, 302-306).

Plate discloses three-dimensional flow map illustrating a flow rate of material flowing into the well from the formation (a fluid flow simulation using the determined fracture abundance parameter to estimate fluid flow through the fracture network [col 3 line 3-4], sensor, flow rates [col 7 line 30-38], The fluid flows from reservoir 104 through perforations in the casing … into production tool 106.4 in wellbore 136 [col 9 line 64-66, Fig. 2B], a fracture map [col 13 line 58-67], distribution of … fracture density, shadings or colors … mapped [col 15 3-8], fluid flow simulation, visualization, fracture growth, P32 value ‘sum of fracture area per unit volume’, mapping the shading [col 18 line 17-42, Fig. 14]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cook in view of Lin and Plate to generate a three-dimensional flow map of the perforation illustrating a flow rate of material flowing into the well from the formation for an accurate analysis of the perforation.

Cook further discloses the comparison between the perforation flow shape and the reference shape and determines the performance level of perforation, which is equivalent to a score of charge, based on the comparison (Performance of perforation completions [0004], establishing whether the perforation is performing according to a preset condition or parameter [0012], detection and performance check on perforation are preferably performed using a visual or optical inspection or a perforation specific flow detection tool [0014], equivalent to generating a score of the charge, perforation, flow [0035-0039, Fig. 1B]).

Lin discloses comparing a predicted shape of the perforation to the three-dimensional fracture map to yield a comparison and also discloses generating a score of the charge (SRV, stands for simulated reservoir volumes, analysis, quantitative measure of the simulation effectiveness [pg. 36 line 19-21], equivalent to a score of the charge, include … an injection treatment [pg. 6 line 17-18], real-time SRV analysis can be combined with real-time hydraulic fracture mapping [pg. 7 line 24-25], perform … fracture mapping … identify fracture orientation trends and extract fracture network characteristics [pg. 12 line 19 – 27]).

Plate discloses three dimensional flow map created through fluid flow rate simulation and comparison/analysis of formation properties (a fracture map [col 13 line 58-67], distribution of … fracture density, shadings or colors … mapped [col 15 3-8], fluid flow simulation, visualization, fracture growth, P32 value ‘sum of fracture area per unit 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin and plate to compare a predicted shape of the perforation generated by the charge to the three-dimensional flow map based on the charge to yield a comparison and generating a score of the charge used to generate the perforation based on the comparison for an accurate analysis of the perforation.

As per claim 19, Cooks discloses the claim as follows.
	receiving acoustic data from an array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a charge used to generate a perforation in a casing of the well” (detonate a shaped charge, shaped charge creates a hole [0003], ultrasonic, acoustic [0005], use a wireline tool with pads containing arrays of flow, sand and fluid type sensors, to map the inflow in a perforated completion [0007], In operation, the tool is first 

Cook further discloses “generating, based on the acoustic data, a map of the perforation generated by the charge” (map of acoustic-source energy level [0032, Fig. 4], detonate a shaped charge, shaped charge creates a hole [0003]), but is not explicit on “generating a three-dimensional flow map of the perforation” and is silent regarding “A computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations” and “wherein said three-dimensional flow map illustrates a flow rate of material flowing into the well from the formation”.

Lin discloses “A computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations” (computer program instructions, encoded on computer storage mediums for execution [pg. 39 line 2]) and
	“generating, based on the acoustic data, a three-dimensional flow map of the perforation.” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data … based on acoustic data [pg. 14 line 16-17], fracture mapping, fracture orientation trends and extract fracture network characteristic [pg. 12 line 19-27], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to an initial snapshot of a three-dimensional map of the perforation region, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], equivalent to a flow map, 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B], plot … microseismic event data collected from a multistage injection treatment [Fig. 9A-10B], The density 1040 identifies clusters of microseismic events [pg. 32 line 14-19, Fig. 10A], showing a 3D density model equivalent to application’s alleged 3 flow map shown in Fig. 3, 302-306) .

Plate discloses three-dimensional flow map illustrating a flow rate of material flowing into the well from the formation (a fluid flow simulation using the determined fracture abundance parameter to estimate fluid flow through the fracture network [col 3 line 3-4], sensor, flow rates [col 7 line 30-38], The fluid flows from reservoir 104 through perforations in the casing … into production tool 106.4 in wellbore 136 [col 9 line 64-66, Fig. 2B], a fracture map [col 13 line 58-67], distribution of … fracture density, shadings or colors … mapped [col 15 3-8], fluid flow simulation, visualization, fracture growth, P32 vale ‘sum of fracture area per unit volume’, mapping the shading [col 18 line 17-42, Fig. 14]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cook in view of Lin and Plate to use computer-readable storage medium having 

Cook further discloses the comparison between the perforation flow shape and the reference shape and determines the performance level of perforation, which is equivalent to a score of charge, based on the comparison (Performance of perforation completions [0004], establishing whether the perforation is performing according to a preset condition or parameter [0012], detection and performance check on perforation are preferably performed using a visual or optical inspection or a perforation specific flow detection tool, equivalent to generating a score of the charge, perforation, flow [0035-0039, Fig. 1B]).

Lin discloses comparing a predicted shape of the perforation to the three-dimensional fracture map to yield a comparison and also discloses generating a score of the charge (SRV, stands for simulated reservoir volumes, analysis, quantitative measure of the simulation effectiveness [pg. 36 line 19-21], equivalent to a score of the charge, include … an injection treatment [pg. 6 line 17-18], real-time SRV analysis can be combined with real-time hydraulic fracture mapping [pg. 7 line 24-25], perform … fracture mapping … identify fracture orientation trends and extract fracture network characteristics [pg. 12 line 19 – 27]).



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin and Plate to compare a predicted shape of the perforation generated by the charge to the three-dimensional flow map based on the charge to yield a comparison and generating a score of the charge used to generate the perforation based on the comparison for an accurate analysis of the perforation.

As per claims 2, 11 and 20, Cook, Collins, Lin and Plate disclose claim 1 set forth above, and Cook and Lin disclose claim 10 and 19 set forth above.
Lin further discloses “storing the three-dimensional flow map of the perforation in a database” (3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], microseismic data can be stored in a memory … for storage or further processing [pg. 24 line 21-22]) and
implying historical data being included, of hydraulic fracture patterns, stimulated subterranean region and fractured rock geometry [pg. 22 line 23-32], the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to a three-dimensional flow map of the perforation, 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to produce a four-dimensional flow map of the perforation to get an insight of the overall perforation shape and trends for proper future actions with accuracy.
As per claims 3 and 12, Cook, Collins (only for claim 3), Lin and Plate disclose claims 1 and 10 set forth above.
Lin further discloses “performing at least one of a predictive algorithm and predictive modeling, to yield a prediction of expected flow over a future time period, wherein the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to predict an expected flow over a future time period using necessary algorithm and model based on 4-D flow map with accuracy.

As per claims 7 and 16, Cook, Collins (only for claim 7), Lin and Plate disclose claim 1 and 10 set forth above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to have 3D flow map include the illustration of a shape of a tunnel into a formation adjacent to the perforation and a flow rate of material flowing into the well from the formation for an accurate analysis of the perforation.

As per claims 8 and 17, Cook, Collins (only for claim 8), Lin and Plate disclose claim 1 and 10 set forth above.
Lin further discloses “performing a flow prediction analysis of the well based, at least in part, on the three- dimensional flow map” (a more consistent and accurate estimation or prediction of SRV can provide a useful tool for analyzing a stimulated reservoir [pg. 6 line 1-2], The analysis of post-job 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to performing a flow prediction analysis of the well based, at least in part, on the three- dimensional flow map for an accurate analysis of the perforation.

As per claims 9 and 18, Cook, Collins (only for claim 9), Lin and Plate disclose claim 1 and 10 set forth above.
Lin further discloses “performing a phase distribution analysis of the well based, at least in part, on the three-dimensional flow map” (a phase of the process, calculating a geometrical object ‘e.g., a convex hull or another type of object’ based on the microseismic events identified in the first phase and intersected point in the second phase [pg. 18 line 15-24], seismic moment distribution [pg. 23 line 15-20], 3D, 4D, seismic moment distribution evolution [pg. 29 line 4-15], spatial distribution, density [pg. 32 line 1-5, Fig. 9A]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to performing a phase distribution analysis of the .

	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Collins (only for claim 5), Lin and Plate in view of Huang (US 10001769 B2), hereinafter ‘Huang’.
As per claims 5 and 14, Cook, Collins (only for claim 5), Lin and Plate disclose claim 1 and 10 set forth above.
Lin further discloses a quantitative profile of the perforation based on the 3D map (computing a fracture aperture for the stimulation treatment of the subterranean region based … on the stimulation effectiveness [claim 9], the evolution function of fracture aperture can be directly calculated using the real-time treatment pumping data [pg. 36 line 21-22, Fig. 15B], Fig. 15B showing interactive visual 3D map; 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], perforations [pg. 32 line 1-13, Fig. 9A and 9B] ), but is silent regarding “a quantitative flow profile of the perforation”.

Huang discloses “generating a quantitative flow profile of the perforation” (numeric engine [col 3 line 1-25], processing unit … obtains … fracturing fluid … characteristics [claim 3], perforation design [abs, col 2 line 48-53, Fig. 2, 18]).

.

	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Collins (only for claim 6), Lin and Plate in view of Cook (US 6745156 B2), hereinafter “Cook ‘156” and Lacy (US 4397353 A), hereinafter “Lacy”.
As per claims 6 and 15, Cook, Collins (only for claim 6), Lin and Plate disclose claim 1 and 10 set forth above.
Lin further discloses perforation area impact caused by the fracture pane shown in 3D map (a chart illustrating microseismic event data and a hydraulic fracture plane based on occurrence time of the microseismic events, demonstrating the evolution of fracture length and height based on a typical fracture plane shown in 10A at six treatment moments, [pg. 32 line 26 – pg. 33 line 11, Fig. 10A, 11], perforation, seismic event, area impacted by the stimulation [pg. 34 line 10-26, Fig. 12], 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], fractured subterranean region, understand the impact of stimulation of reservoirs, predict hydrocarbon production generated by the fractured reservoirs [pg. 23 line 13-24]), but does not explicitly disclose “predicted condition of a formation being one of a sanding out and a watering out of the formation”.

Cook ‘156 discloses the predicted occurrence of a formation condition (method for predicting the presence of … oil reserve, status of geological formation, feature operator, feature segment [claim 19], feature generation, map generation, feature map, event with the time segment [abs])

Lacy discloses the formation condition to sanding out and/watering out of formation through fracturing process (The flow characteristics of the water/sand mixture and the acid/sand mixture causes the fine sand to drop out along the water/oil interface located between the low water and high water part of the formation [abs], fracturing fluid [col 2 line 3-11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Cook and Lacy to predict, based at least in part on the three-dimensional flow map, a condition for a formation associated with the perforation being one of a sanding out and a watering out of the formation for a proper planning for well operation.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Bell (US 20160024911 A1) discloses advanced perforation modelling. 

	Van Dongen (US 20170030174 A1) discloses comparing a desired flow profile with the actual flow profile (comparing the determined actual inflow profile with a preferred inflow profile [abs, 0012], estimating, on the basis of the difference between the actual inflow profile and the preferred inflow profile, a modified perforation pattern [0013]), which can be combined with the prior art of record to teach the limitation “comparing a predicted shape of the perforation generated by the charge to the three-dimensional flow map based on the charge to yield a comparison”.
	Wortche (US 20150268377 A1) discloses a score of charge (determining a goodness of fit between a candidate-map and a three-dimensional structure [0015], goodness of fit score [0111, Fig. 5C]), which can be combined with the prior art of record to teach the limitation “generating a score of the charge used to generate the perforation based on the comparison”.
	Bourne (S. J. Bourne and et al, “Predictive Modelling of Naturally Fractured Reservoirs Using Geomechanics and Flow Simulation”, GeoArabia (2001) 6 (1): 27–42) discloses three dimensional view a water cone in the fracture system by simulating flow through fracture network ([abs, pg. 34 line 1-3, Fig. 7])
	Khataniar (US 20120191432 A1) discloses visualizing flow in subsurface reservoirs [abs] and display flow rate in superimposed pie chart [0054-0056] and show animations the movement of the visual images from injector to producer in the simulation [0062])
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865